CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3(a and c):
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration.
	Specifically, the proposed amendments incorporate limitations recited by dependent claims into independent claims. Such combinations of limitations, at the very least, require a reformatting of the rejections of record and considerations of dependent claims that may not have been previously considered. As such, the proposed amendments, also, do not place the application in better form for appeal by materially reducing the or simplifying the issues for appeal.

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are not persuasive.
	Applicant primarily traverses the rejection based on the combination of prior art references. Specifically, Applicant contends that there is no incentive to modify the soy proteins of Tran based on Grigsby (i.e., using a hydrolysed soy protein in the adhesive of Tran, which discloses the use of soy proteins). Specifically, Applicant cites that Tran discloses that the soy whey proteins of their invention possess unique advantageous characteristics, and represent a significant advance over known soy proteins and isolates.
	Applicant’s argument is unpersuasive. While Tran discloses whey soy proteins possessing unique advantages (see paragraphs [0001; 0042; 0044; 0045]), Tran also discloses broadly, any soy whey protein having a specific solubility (see claims 1 and 5). Applicant has not provided a reasoned argument why it would be outside the ambit of one of ordinary skill in the art to combine a rice protein with the whey soy proteins of Tran to produce the disclosed adhesive especially when Grigsby establishes that soybean proteins and rice proteins are art recognized and readily combinable with soybean proteins to produce an adhesive product, as cited in the prior art rejections of record. Applicant has not clearly shown that the proposed combination would render the produced composition inoperable or insufficient for its intended use as an adhesive product. Further, it must be pointed out that Tran also discloses that whey streams used to generate the desired proteins are themselves generated from processes of refining a whole legume or oil seed inclusive of rice and soybeans, and soy whey streams are simply one embodiment encompassed by the disclosure of Tran (paragraph [0046]).
	Applicant contends that Example 10 of Tran would teach away from the proposed combination. However, Example 10 of Tran merely displays that a combination of casein with a soy whey protein produces an adhesive composition similar to an adhesive composition using 100% soy protein. In the same way, the prior art combination seeks to combine art recognized functionally equivalent and readily combinable proteins to produce adhesive compositions in the same manner as Applicant’s claimed composition, which does not clearly exhibit unexpectedly superior results.
	Applicant further traverses the reliance on the Emmerling reference to disclose the requisite molecular weight. Specifically, Applicant contends that the upper limit disclosed by Dalton of a protein hydrosylate is 25,000 Daltons, which is below the claimed range.
	Applicant’s argument is unpersuasive. As cited in the prior Office action, Emmerling discloses that hydrolysis of proteins yields a protein hydrosylate having a molecular weight distribution of 100 Daltons up to several thousand Daltons (paragraph [0206]), which is construed to at overlap the ranges recited by the claims. In the same paragraph, Emmerling discloses that cationic protein hydrosylates whose basic protein content has a molecular weight of 100 to 25,000 Daltons is preferred (paragraph [0206], emphasis added). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/Scott R. Walshon/                                                                                      Primary Examiner, Art Unit 1759                                                                                                                  

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/25/2022